NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30225

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00004-DLC-3

 v.
                                                MEMORANDUM*
STEVEN FRANCIS REYCHLER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Steven Francis Reychler appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reychler contends that he is entitled to compassionate release and the

district court failed to explain its decision to deny relief. The record reflects that

the district court considered Reychler’s arguments and adequately explained that,

though Reychler’s age and certain medical issues constituted an extraordinary and

compelling reason for his release, release was unwarranted in light of the 18 U.S.C.

§ 3553(a) factors, including the seriousness of the offense conduct, the downward

variance imposed at sentencing, and the needs to reflect the seriousness of the

offense and promote respect for the law. See Chavez-Meza v. United States, 138 S.

Ct. 1959, 1965 (2018). The court’s decision to deny relief was not an abuse of

discretion. See Keller, 2 F.4th at 1284; United States v. Robertson, 895 F.3d 1206,

1213 (9th Cir. 2018) (district court abuses its discretion only if its decision is

illogical, implausible, or not supported by the record).

      AFFIRMED.




                                           2                                     21-30225